UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): 8 June 2012 ALL GRADE MINING, INC (Exact of registrant as specified in its charter) COLORADO * State or other jurisdiction of incorporation CommissionFile Number IRS Employer Identification №. 370 West Pleasantview Avenue Hackensack , New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (201) 788-3785 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement All Grade Mining, Inc. is proud to announce a finalized agreement to acquire the Jose delTransito copper mine in Chile. All Grade Mining, Inc., through its wholly owned Chilean subsidiary All Grade Mining Chile, SA, has acquired the Jose delTransito copper mine, located in Ovalle, Chile, 3rd reigon, from Moralva Holdings, Inc. for 5,000,000 shares of restricted common stock of All Grade Mining, Inc. The mine also was acquired with a permit from Enami (the Chilean buying house for all minerals in Chile) to sell up to 1,200 tons of copper per month. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: Friday, 8 June 2012 Hackensack, New Jersey All Grade Mining, Inc. /s/ Gary Kouletas By: Gary Kouletas, CEO
